Citation Nr: 0945495	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a deviated septum.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In September 2008 and August 2009, the Board remanded this 
case for additional development, and the case has been 
returned for further appellate review.

The purpose of the prior remands was to schedule the Veteran 
for a Board hearing after the undersigned Veterans Law Judge 
found the appellant had demonstrated good cause for not 
appearing at a previously scheduled hearing.  The November 
2009 hearing was scheduled in response to concerns that prior 
hearing notice had been sent to an incorrect address.  Notice 
of the November 2009 hearing was sent to the work and home 
addresses on file in October 2009.  The Veteran is presumed 
to have received at least one of these notices, as it was 
sent to a work address that appears as a return address on an 
August 2009 letter to VA.  The appellant did not report for 
the hearing, and he has neither requested a new hearing nor 
shown good cause for not reporting to the November 2009 
hearing.  Therefore, his hearing request is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
a deviated septum, which he essentially contends was caused 
by an in-service injury.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that VA must provide a medical examination and/or 
obtain an opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the 
appellant's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the VA to make a decision on the claim.  The 
Court in McLendon observed that the third prong, which 
requires an indication that the claimant's disability or 
symptoms 'may be' associated with the established event, is a 
low threshold.  Id. at 83.  

With respect to the first McLendon requirement, the Veteran 
stated in his July 2007 substantive appeal that he is 
currently in consultation with an ear, nose, and throat 
specialist regarding additional surgery that is necessary to 
correct a deviated septum that affects his breathing.  The 
Veteran has not yet submitted or requested that VA obtain 
medical records from this physician.  While the Veteran's 
statement does not by itself establish the existence of a 
current septal deviation, the Board finds that the Veteran, 
even though he is a lay person, is competent to testify that 
he is having trouble breathing.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board 
therefore finds that this McLendon requirement is met.

The Veteran's service treatment records contain clear 
evidence of an in-service broken nose in May 1963.  This 
satisfies the second McLendon requirement.

As noted above, the threshold for establishing the third 
McLendon requirement is low.  In the case at hand, the Board 
finds that this threshold is satisfied by the June 1983 
private medical record that indicates the Veteran was seeking 
treatment for sinus symptoms.  He reported having suffered 
facial trauma in the military as part of his pertinent 
medical history.  The Board notes that this history was 
obtained in connection with the Veteran's seeking medical 
treatment more than twenty years prior to his filing of a 
service connection claim.  The Board therefore finds that 
this evidence satisfies the third McLendon requirement.

However, there is insufficient evidence to decide this claim, 
as there is no competent medical opinion of record with 
respect to the etiology of the Veteran's current disability.  
Furthermore, the Board notes that the record reflects that 
the Veteran was in at least one car accident outside of 
service in which he suffered a facial injury.  Therefore, 
before this claim may be properly decided, a remand for a VA 
examination and an etiology opinion is required.  

Finally, the Board notes that the August 2009 remand was 
necessary because of confusion regarding the Veteran's 
current address.  Even though the Veteran did not report for 
his recent Board hearing, it appears that the confusion with 
respect to his current address has been cleared up, as the 
Veteran's August 2009 letter to VA lists his current return 
address.  Given the past confusion, however, the RO should 
ensure that the VA Medical Center at which his examination is 
scheduled also has the correct mailing address before any 
notice regarding his examination is issued by that facility.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to sign 
and return a release form authorizing VA 
to obtain records of his treatment with 
the ear, nose, and throat specialist 
referred to in his July 2007 substantive 
appeal.  He should also be asked to fill 
out forms authorizing VA to obtain records 
from any other source that may have 
records that he believes are pertinent to 
his claim.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
him of the records that could not be 
obtained, including what efforts were made 
to obtain them.

2.  Arrange for the Veteran to undergo a 
VA examination to determine whether any 
current deviated septum or related 
disability was incurred in or aggravated 
by the Veteran's military service.  The 
claims folders must be thoroughly reviewed 
by the examiner in connection with the 
examination.  Any tests and studies deemed 
necessary by the examiner should be 
conducted.  

As to any pertinent disability currently 
found, the examiner should render an 
opinion as to whether it existed prior to 
service and, if so, whether it increased 
in severity during the Veteran's active 
military service beyond the natural 
progression of the disability.  In 
answering this question, the examiner 
should also discuss any post-service 
injury to the Veteran's nose.  

If any current disability is not found to 
have preexisted service, the examiner 
should also opine as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disability 
had its onset in service, or is otherwise 
related to the Veteran's military service.  
Again, a discussion of the evidence of 
post-service injury is requested.  Any 
opinion expressed must be accompanied by a 
complete rationale.

3.  After the development requested above 
has been completed, please readjudicate 
the issue on appeal.  If the requested 
benefit remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


